Citation Nr: 0738484	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-35 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD) in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDINGS OF FACT

1.  Prior to May 11, 2006, the veteran's service-connected 
PTSD was manifested by no more than nightmares, sleep 
impairment, anger, anxiety and occasional social impairment 
with a global assessment functioning (GAF) score of 60-75.

2.  As of May 11, 2006, the veteran's service-connected PTSD 
was manifested by no more than anger, anxiety, sleep 
impairment, impaired judgment, flashbacks of more than once 
per week, and difficulty adapting to stressful situations 
with a GAF score of 55-60.


CONCLUSIONS OF LAW

1.  Prior to May 11, 2006, the criteria for entitlement to an 
increased initial evaluation for PTSD in excess of 30 percent 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007). 

2.  The criteria for entitlement to an initial evaluation for 
PTSD of 50 percent, but not greater, have been met as of May 
11, 2006.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in May 2004.  The 
RO's January 2004 notice letter advised the veteran what 
information and evidence was needed to substantiate his claim 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies. 
The duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  A March 2006 letter sent to the 
veteran fully addresses the Dingess requirements.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Milwaukee 
VA Medical Center (VAMC), Milwaukee Vet Center (MVC) and Dr. 
Stanley Fudala of the Behavioral Medicine Center in Milwaukee 
have also been obtained.  The appellant has not identified 
any additional medical evidence.  The veteran was afforded VA 
examinations for his PTSD in April 2004 and May 2007.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.




Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be 
resolved in the veteran's favor. 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities. 38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

The veteran is currently assigned a 30 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  Under that diagnostic code, a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2007).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and a 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The DSM-IV contemplates that the GAF scale will be 
used to gauge a person's level of functioning at the time of 
the evaluation (i.e., the current period) because ratings of 
current functioning will generally reflect the need for 
treatment or care.  The Board notes that while GAF scores are 
probative of the veteran's level of impairment, they are not 
to be viewed outside the context of the entire record.  
Therefore, they will not be relied upon as the sole basis for 
an increased disability rating.

GAF scores included in the record are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The higher 
the score, the better the functioning of the individual.  For 
instance, GAF scores ranging between 61 and 70 are warranted 
when there are some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but when the individual is functioning 
pretty well and has some meaningful interpersonal 
relationships. GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). GAF scores ranging between 41 and 50 are assigned 
when there are serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

Entitlement to an Increased Initial Rating for the Period 
Prior to May 11, 2006

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
criteria to support an evaluation greater than 30 percent for 
PTSD have not been met for the period prior to May 11, 2006.  
Treatment records and an April 2004 VA examination report 
indicate that the veteran's PTSD was characterized by mild 
anxiety, decreased tolerance for frustration, reoccurring 
nightmares, and intrusive thoughts.  There was no evidence 
that the veteran suffered from any delusions or 
hallucinations and, he stated that he maintained familial and 
social contact.  As will be discussed below, such symptoms 
indicate some occupational and social impairment; however, 
they do not warrant a disability rating in excess of 30 
percent.

There is no competent medical evidence of record which 
supports a finding that, prior to May 11, 2006, the veteran 
had frequent disturbances of mood or motivation, depression 
or suicidal ideation, symptoms which are more consistent with 
a 50 percent rating or higher.  Rather, the April 2004 VA 
examination notes that the veteran denied any past or present 
suicidal or homicidal ideation or intent.  Similarly, neither 
the April 2004 VA examination nor the February 2004 MVC 
clinical status report indicate that the veteran suffered 
from any delusional thoughts, hallucinations or any 
obsessional rituals.

Higher ratings also take into account the inability to attend 
to basic personal appearance and hygiene, illogical speech 
and impaired thought.  The April 2004 VA examiner noted that 
the veteran was well-groomed and answered all questions 
logically.  There is no indication in the record of 
illogical, obscure or irrelevant speech.

The Board notes that the April 2004 VA examiner found the 
veteran's responses to be mildly guarded and his mood to be 
mildly anxious.  However, he was noted as being cooperative 
throughout the examination.  The Board notes that a 50 
percent rating contemplates a flattened affect, while the 
veteran was found to have a labile affect during the April 
2004 VA examination.  Such findings, in light of the 
veteran's entire disability picture, do not support a rating 
in excess of 30 percent.

As for evidence of difficulty in establishing and maintaining 
personal relationships, the Board acknowledges that, prior to 
May 11, 2006, the veteran had a history of poor relationships 
and was having marital difficulties.  However, according to 
the February 2004 MVC clinical report, the veteran expressed 
a strong desire for these relationships to improve.  
Treatment records from January 2004 indicate the veteran was 
actively working to enhance his relationship with family 
members at that time.  The February 2004 MVC clinical report 
also noted the veteran as having some social impairment, 
particularly since he stopped drinking.  Such evidence does 
not suggest that the veteran had difficulty establishing and 
maintaining personal relationships prior to May 11, 2006.

The Board is aware that treatment records indicate the 
veteran had difficulty in establishing and maintaining 
effective work and social relationships prior to May 11, 
2006.  This ideation is one of the criteria contemplated by 
the 50 percent rating set forth in the General Rating Formula 
For Mental Disorders.  Although the Board acknowledges that 
the presence of a single criterion, if sufficiently severe, 
can warrant a higher rating, the Board concludes that this 
symptom does not rise to the level of severity contemplated 
by the 50 percent rating.  Here, while the veteran had held 
numerous jobs, he was able to sustain employment because his 
work assignments were by their nature short-term and, when he 
would get frustrated, he was able to leave the project 
without affecting his employability.  This speaks to the 
veteran's ability to maintain employment and suggests that 
his difficulty with work relationships does not rise to the 
level of an inability to maintain such relationships 
contemplated by the 50 percent rating.  

In its analysis, the Board has considered the GAF scores 
assigned to the veteran, which prior to May 11, 2006, 
remained between 60 and 75 over the course his examinations 
and treatment.  The Board finds that the veteran's GAF scores 
of 65 to 70 in October 2004, 70 to 75 in January 2005, and 70 
in August 2005 coincide with his stated PTSD symptoms and 
with the rating of 30 percent assigned by the RO under the 
General Rating Formula For Mental Disorders.  The DSM-IV 
identifies scores in the range of 61-70 as "some mild 
symptoms," which include mild insomnia or some difficulty in 
social and occupational functioning.  The Board notes that 
the veteran's GAF score was found to be 60 at his April 2004 
VA examination.  The DSM-IV identifies scores in the range of 
51-60 as "moderate symptoms," including flat affect and 
circumstantial speech, occasional panic attacks or moderate 
difficulty in social, occupational, or school functioning.  
However, when considered in light of the other evidence of 
record, nothing about the veteran's assigned GAF scores leads 
the Board to conclude that a rating in excess of 30 percent 
is warranted for the period prior to May 11, 2006. 

In light of the above, the Board finds the veteran's service-
connected PTSD does not warrant a rating in excess of 30 
percent for the period prior to May 11, 2006.  38 C.F.R. §§ 
4.3, 4.7, 4.130, Diagnostic Code 9411.

Entitlement to an Increased Initial Rating as of May 11, 2006

However, the Board concludes that the veteran meets the 
criteria for a 50 percent evaluation, but no more, for PTSD 
as of May 11, 2006.  Treatment records beginning on this date 
indicate the veteran had ceased taking his antidepressants 
and stopped attending group PTSD therapy.  Records also 
indicate he had resumed drinking, leading to a DUI arrest in 
December 2006.  Such behavior is indicative of an increase in 
impaired judgement as contemplated by a 50 percent disability 
rating.

The Board also notes that, by May 11, 2006, the veteran's 
marriage ended due to his isolation, though he has maintained 
an effective relationship with his children.  VA treatment 
records indicate that the veteran has maintained long-term 
friendships with other Vietnam veterans, but prefers to 
remain at home to avoid interacting with other people.  
However, a May 2007 VA examination notes that the veteran 
tries to find ways to keep himself busy, including helping 
neighbors or volunteering at the VA.  Such evidence indicates 
the veteran has difficulty in maintaining personal and social 
relationships, but does not indicate a complete inability to 
establish and maintain effective relationships as 
contemplated by a 70 percent rating.  

Treatment records after May 11, 2006, show the veteran had 
begun to experience flashbacks one to two times per week.  
The May 2007 VA examination indicates he continues to 
experience periods of irritability and his sleep is 
chronically disturbed.  The examiner noted that the veteran 
was not depressed and also denied having any suicidal or 
homicidal ideation.  The May 2007 VA examiner opined the 
severity of the veteran's PTSD to fall in the moderate range 
with no remission of symptoms.

In addition, the veteran's GAF scores have also decreased 
from the period prior to this date, with scores of 51-60 in 
December 2006, 45-55 in March 2007 and 60 in May 2007.  The 
DSM-IV identifies scores in the range of 51-60 as "moderate 
symptoms," which include occasional panic attacks or 
moderate difficulty in social and occupational functioning.  
While these GAF scores, when considered in light of the other 
evidence of record, indicate an increase in the veteran's 
PTSD warranting a 50 percent rating, they do not lead the 
Board to conclude that a rating in excess of 50 percent is 
warranted as of May 11, 2006.

The Board notes that the veteran has not shown PTSD symptoms 
sufficient to warrant a 70 percent or higher rating as of May 
11, 2006.  With one exception, the veteran has maintained an 
appropriate appearance and hygiene.  His speech is noted as 
fluent with a normal rate, and his thought process as logical 
and goal-oriented.  He was found to be alert and oriented as 
to person, place, time and situation.  Finally, he showed no 
obvious impairment in judgment and was not shown to be 
continuously depressed or panicked.  As noted above, a 70 
percent rating contemplates symptoms such as suicidal 
ideation, intermittently illogical or obscure speech, near-
continuous panic or depression, spatial disorientation, 
neglect of personal hygiene and an inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates grossly inappropriate behavior, disorientation 
to time or place, persistent delusions or hallucinations or 
memory loss for names of close relatives, own occupation or 
own name.  As indicated in the discussion above, the veteran 
does not exhibit these symptoms.

In light of the evidence outlined above, the Board finds that 
the veteran's service-connected PTSD warrants a rating of 50 
percent, but no more, as of May 11, 2006.  38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code 9411.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
PTSD is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2007).  There is no evidence of 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations); frequent periods 
of hospitalization; or evidence that the veteran's PTSD 
otherwise renders impractical the application of the regular 
schedular standards.  Therefore, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

As a final note, the Board acknowledges the veteran's own 
statements and the statements of other laypersons that he is 
entitled to a disability rating of 100 percent.  However, the 
Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
Furthermore, although the veteran and laypersons are 
competent to provide evidence regarding symptomatology, they 
are not competent to provide an opinion regarding the 
severity of his symptomatology.  Such evidence must come from 
a medical professional.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).









	(CONTINUED ON NEXT PAGE)

ORDER

An initial evaluation in excess of 30 percent for the period 
prior to May 11, 2006, is denied.

An initial evaluation of 50 percent, but not greater, as of 
May 11, 2006, is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


